PCIJ_A_03_Neuilly_BGR_GRC_1924-09-12_JUD_01_ME_00_EN.txt. ARRET N° 3

TRAITE DE NEUILLY, .
ARTICLE 179, ANNEXE, PARAGRAPHE 4
(INTERPRETATION)

 

- PUBLICATIONS OF THE PERMANENT COURT ~—
OF INTERNATIONAL JUSTICE.

SERIES A — No. 3
September 12th, 1924

COLLECTION OF JUDGMENTS

 

 

~ TREATY OF NEUILLY,
ARTICLE 179,
ANNEX, PARAGRAPH 4

(INTERPRETA TION)
PERMANENT COURT OF INTERNATIONAL JUSTICE.

CHAMBER OF SUMMARY PROCEDURE. 1924
. September

; File E. à

On September 12th, 1924. Docket :

Before :
MM. Lover, President,
Weiss, Vice-President,
Huser, Judge.
INTERPRETATION OF
PARAGRAPH 4 OF THE ANNEX FOLLOWING
ARTICLE 179 OF THE TREATY OF NEUILLY.
Between
The Government of His Majesty the King of the Bulgars
and
The Government of the Greek Republic.
The Court,

sitting as a Chamber of Summary Procedure,
composed as stated above ;

Whereas by a special agreement signed at Sofia on March 18th,
1924, the Government of His Majesty the King of the Bulgars
and the Government of the Greek Republic have decided to “submit
to the Permanent Court of International Justice, in its Chamber
for Summary Procedure as provided by Article 29 of its Statute
and Article 67 and 70 of its Rules of Court, the dispute which has
arisen between them in connection with the jurisdiction of the
arbitrator appointed by M. Gustave Ador under paragraph 4 of
the Annex to Section IV of Part IX of the Treaty of Peace signed
at Neuilly on November 27th, 1919” ;
JUDGMENT No. 3 5

Whereas under the terms of this special agreement the Court
has to ‘determine the precise meaning of the last sentence of the
first sub-paragraph [French text] of paragraph 4 of the Annex
to Section IV, Part IX of the above-mentioned Treaty, replying
in particular to the two following questions :

‘(r) Does the text above-quoted authorize claims for acts
committed even outside Bulgarian territory as constituted before
October 11th, 1915, in particular in districts occupied by Bulgaria
after her entry into the war ?

(2) Does the text above-quoted authorize claims for damages
incurred by claimants not only as regards their property, rights
and interests, but also as regards their person, arising out of ill-
treatment, deportation, internment or other similar acts ?”’

Whereas the special agreement above-mentioned was to become
effective immediately after the exchange of ratifications at Sofia ;

Whereas ratifications were exchanged in that city on May
29th, 1924 ;

Whereas, in accordance with Article 69 of the Rules of Court,
the Parties filed with the Registry on July 31st, 1924, their respective
Cases, which have been communicated to those concerned, in
accordance with Article 43 of the Court’s Statute ;

Whereas the Parties jointly proposed, in accordance with
Article 32 of the Rules of Court, that the Court should authorize
the submission of Replies, as an exception to the procedure indicated
in Article 69 of the Rules ;

Whereas the Court granted this request and the Replies were
filed and communicated to those concerned on August 25th, 1924 ;

Whereas the Court has not found it necessary to institute oral
proceedings in the present case ;

Having regard to the Conclusions contained in the Cases and
Replies of the Parties ;

Having regard to the terms of paragraph 4 of the Annex to
Section IV of Part IX of the Treaty of Neuilly (Articles 177 to 179)
of which the French text (which in case of divergence shall prevail)
runs as follows :

‘Les biens, droits et intérêts des vessortissants bulgares dans
les territoires d’une Puissance alliée ou associée, ainsi que le
produit net de leur vente, hquidation ou autres mesures de disposi-
tion, pourront étre grevés par cette Puissance alliée ou associée :
JUDGMENT No. 3 6

en premier lieu, du paiement des indemnités dues à l’occasion
des réclamations des ressortissants de cette Puissance concernant
leurs biens, droits et intéréts y compris les sociéiés ou associations
dans lesquelles ces ressortissants étaient intéressés en territoire
bulgare ou des créances qu'ils ont sur les ressortissants bulgares
ainsi que du paiement des réclamations introduites pour
des actes commis par le Gouvernement bulgare ou par toute auto-
vité bulgare postérieurement au Ir octobre 1915 et avant que cette
Puissance alliée ow associée ne participdt à la guerre.

“Le montant de ces sortes de réclamations pourra étre fixé
par un arbitre désigné par M. Gustave Ador, st celui-ci y con-
sent, ou, à défaut, par le Tribunal arbitral mixte prévu à la
Section VI. Ils pourront être grevés en second lieu, du paiement
des indemnités dues à l’occasion des réclamations des ressortis-
sants de la Puissance allide ou associée concernant leurs biens,
droits et intérêts sur le territoire des autres Puissances ennemies,
en tant que ces indemnités n'ont pas été acquittées d’une autre
manière.” 1

Whereas the purpose of the said paragraph 4 is to determine
the categories of indemnities, debts and claims with which an Allied
or Associated Power may, as security, charge the property, rights
and interests of Bulgarian nationals within the territory of such
Allied or Associated Power, as also the net proceeds of their sale,
liquidation or other dealings therewith, under the right of retention
and liquidation provided for under (6) of Article 177; |

Whereas there is nothing to indicate that the said paragraph 4
creates any fresh obligations over and above those imposed on
Bulgaria in other clauses of the Treaty ;

Whereas moreover the various classes of claims, with the payment
of which the security mentioned in paragraph 4 may be charged,
are determined according to different criteria : thus

As regards the payment of “amounts due” referred to in the first
paragraph, the criterion is that the property, etc. in question must
be in Bulgarian territory ;

As regards “debts”’ the criterion is that the debtor must be a
Bulgarian national ; and

 

 

1 For English text, see page 12. °
JUDGMENT No. 3 7

As regards the “amounts due” dealt with in the second sub-para-
graph of paragraph 4, the criterion is that the property in question
must be in the territory of Powers other than Bulgaria belonging
to the group of the so-called Central Powers ; whilst

As regards the “acts committed” the language of the article
proves, by the use of the expression ainsi que (and) and by the repe-
tition of the words du paiement... (with payment), that the
criteria fixed for other categories of claims are not applicable ;

Whereas the various classes of claims mentioned in paragraph 4
are not necessarily subject to the same rules of law : thus

The claims in respect of property, etc. arise out of exceptional
war measures and therefore are governed by the laws of war;
whilst

The claims in respect of “acts committed” refer to events which
must have taken place before the interested Power entered the war,
so that the law governing peace and neutrality is applicable as
concerns them ;

Whereas moreover the various classes of claims enumerated in
paragraph 4 are only connected with Section VII by reason of the
security by which they may benefit under Article 177 (8) ;

As it is not therefore necessary, or even obvious, to interpret the
definitions of all these claims, as set out in paragraph 4, on the basis
of the criterion established in Article 177 exclusively as regards
property, rights and interests of Allied or Associated nationals in
enemy territory and in particular in Bulgarian territory ;

As, on the contrary, the definition relating to each category of
claims mentioned in paragraph 4 should rather be taken in its natu-
ral sense, and it should be ascertained in what part of the Treaty
the corresponding responsibility has been established ; and

As, consequently, the. interpretations which may have been
placed by the Mixed Arbitral Tribunals, when deciding as to the

‘amounts due in respect of exceptional war measures, upon the
terms ‘‘property, rights and interests in enemy countries” are of
no importance in connection with the dispute before the Court;

Whereas the expression “‘acts committed, etc.” is quite distinct
from the terms used to indicate the measures falling within the
general scope of Article 177 and contains nothing indicating that
it only refers to the property as opposed to the person of claimants,
JUDGMENT No. 3 8

or to Bulgarian national territory as opposed to districts occupied
by Bulgaria ; and

As, quite apart from considerations which may be deduced from
the origin of the corresponding clause in the Treaty of Versailles
(the case of the Lusitania), the expression “acts committed’,
' which must moreover be interpreted taken as it stands, contem-
plates acts contrary to the law of nations and involving an obliga-
tion to make reparation ;

Whereas the obligations devolving upon Bulgaria in consequence
of the ‘‘acts committed” are not based on Article 177 and these
obligations can therefore only be based on the Part concerning
reparations (Part VII) ;

As, moreover, if these acts are principally those which may _
have been committed by Bulgaria during the invation of Eastern
Macedonia, it is clear that they are similar in character to acts
committed by invading troops after a formal declaration of war,
which acts are contemplated in Part VII (Articles 121—131)
dealing with reparations ;

Whereas Article 121 of the Treaty of Neuilly is drawn up in such
general terms, both vatione materiae and ratione temporis, that it
quite naturally includes reparation for losses and sacrifices involved
by military operations previous to the declaration of war ;

As again the occupation of Greek territory in 1916 by Bulgaria
was undoubtedly the result of the fact that Bulgaria had joined
in the war which was already proceeding ;

Whereas Article 121 defines in general terms the obligation to

‘make reparation and limits it to the payment of the total capital
sum of two and a quarter milliards francs gold ; and

As Part VII creates certain additional obligations as concerns
reparations and defines them in Articles 125—128 ;

As therefore responsibility for the ‘‘acts committed” mentioned
in paragraph 4 does not involve an additional obligation to make
reparations, distinct from that described in Article 121, and as
therefore the amounts due in respect of these “‘acts committed”
are included in the total capital sum mentioned in Articles 121
and 122 ;

‘Whereas the correctness of this view is also confirmed by the fact
that the Greek Government itself has interpreted the notion of
“reparation” in this sense, when in 1919 it submitted to the
JUDGMENT No. 3 9

Reparation Commission the final lists of damages ‘sustained’ by
Greece or its. nationals ;

As therefore, the decision given in March 1021 by the
Reparation Commission fixing the moment of Greece’s entry into
the war, for the purposes of the Treaty of Versailles, as June 27th,
1917, is not opposed to an interpretation which appears to be that
of the two Contracting Powers at the time of the conclusion of the

Treaty of Neuilly ;
’ Moreover, as Part VII of this Treaty differs considerably from the
corresponding Part of the Treaty of Versailles and as, in particular,
Article 121 of the former does not contain the clause of paragraph 2
of Article 232 of the Treaty of Versailles concerning the period
of belligerency of the respective Allied or Associated Powers
against Germany, so that interpretations which may apply in the
case of one Treaty do not necessarily apply in the case of the other ;

Whereas this view is also indicated by the general principles of
interpretation, since an obligation imposed on one Contracting Party
cannot be based on the fact that it is mentioned in the annex toa
section of a Treaty dealing with a different matter ;

Whereas, moreover, the determination of the moment at which
a state of war came into existence between Bulgaria and Greece
is not one of the questions submitted by the Parties to the Court
for its decision ;

FOR THESE REASONS

The Court decides

That the last sentence of the first sub-paragraph of paragraph
4 of the Annex to Section IV of Part IX of the Treaty of Neuilly
should be interpreted as authorizing claims in respect of acts
committed even outside Bulgarian territory as constituted before
October rth, 1915, and in respect of damage incurred by
claimants not only as regards their property, rights and interests
but also as regards their person ;
JUDGMENT No. 3 | ro

That reparation due on this ground is within the scope of the
reparation contemplated in Article 121 and consequently is included
in the total capital sum mentioned in Articles 127 and 122.

Done in French and English, the French text being authoritative.

At the Peace Palace, The Hague, this twelfth day of September
one thousand nine hundred and twenty four, in three copies, one
of which is to be placed in the Archives of the Court and the others
to be forwarded to the Agents of the Government of His Majesty
the King of the Bulgars and of the Government of the Greek Repu-
blic respectively.

(Signed) LoDER,
President.

(Signed) À. HAMMARSKJOLD,
Registrar.
